Citation Nr: 1040499	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO), in which the benefit sought on appeal was denied.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she is entitled to special monthly 
compensation based on the need for aid & attendance because of 
her service-connected disabilities.  The Veteran is currently 
service-connected for bronchial asthma, rated as 60 percent 
disabling, and for chronic cystitis, rated as noncompensable.  
Based on a review of the record, the Board finds that additional 
development is necessary prior to the adjudication of the claim. 

The Board notes that special monthly compensation is payable 
under 38 U.S.C.A. § 1114(l) if, as the result of service- 
connected disability, the Veteran is permanently bedridden or is 
so helpless as to be in need of regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require 
the regular aid and attendance of another person.  38 U.S.C.A. § 
3.350(b).  As it pertains to the present case, criteria for 
establishing such need include whether the Veteran is permanently 
bedridden or is so helpless as to be in need of regular aid and 
attendance as determined under criteria enumerated under 38 
C.F.R. § 3.352(a). 

Under 38 C.F.R. § 3.352(a), the following factors will be 
accorded consideration in determining whether the Veteran is in 
need of regular aid and attendance of another person: (1) 
inability of the Veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; (2) frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without such aid; (3) inability of the Veteran to feed himself 
because of the loss of coordination of upper extremities or 
because of extreme weakness; (4) inability to attend to the wants 
of nature; or (5) physical or mental incapacity which requires 
care or assistance on a regular basis to protect the Veteran from 
the hazards or dangers incident to his daily environment. 38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with her condition as a whole.  It is only necessary 
that the evidence establish that the Veteran is so helpless as to 
need regular aid and attendance not that there is a constant need 
for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. 
Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one 
factor listed in § 3.352(a) must be present to grant special 
monthly compensation based on the need for aid and attendance).

Here, based on a review of the medical evidence of record, it is 
unclear whether the Veteran currently satisfies the criteria for 
special monthly compensation based on the need for aid and 
attendance.  The claims folder contains a February 2006 VA 
medical statement on aid and attendance.  In the statement, a VA 
medical provider reported that the Veteran had severe and 
persistent chronic asthma.  It was noted that the Veteran could 
not leave her home without the assistance of another.  She could 
not feed, bathe, perform toilet functions, or dress herself 
without the assistance of another.  It was stated that the 
Veteran remained in bed 15 hours a day and she required a 
nebulizer machine.   

Some of the medical evidence since the February 2006 VA aid and 
attendance medical statement, however, shows that the Veteran's 
service-connected asthma has significantly improved.  In an 
October 2006 VA treatment record, it was noted that the Veteran 
reported that "she is feeling much improved and is no longer 
having 'attacks' of her asthma now that she is on all of her 
breathing meds."  It was also noted in this record that the 
Veteran intended to spend a month long visit with her sister, who 
lives in Pittsburgh.  A February 2007 VA treatment record noted 
that the Veteran reported that she had a good visit with her 
sister.  She also reported that she had not had an asthma flare 
up during the past months and that she felt "cured".   
Additionally, a March 2007 VA treatment record showed that the 
Veteran stated: "I have good news for you - my asthma is gone."  
She further reported that she has had only two small flare-ups 
since January.  The Veteran has informed the attending medical 
professional that she had "kicked out" her caretaker, because 
"she was getting on my nerves."  It was also noted that the 
Veteran reported that her caretaker now lived three doors down 
and that she could still provide assistance when needed.  

The Veteran continues to contend that she requires the regular 
aid and attendance from another.  Since the claims folder reveals 
that the last VA examination discussing the need for aid and 
attendance was performed in February 2006, more than four years 
ago, a remand is necessary to obtain a new VA aid and attendance 
examination in order to determine the impact the Veteran's 
disabilities have on her ability to take care of herself.  38 
U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a); See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995). 

The Board emphasizes that special monthly pension claims are 
predicated on the current severity of the Veteran's service-
connected disabilities.   The record reflects that the most 
recent medical treatment records on file were from April 2007.  
Prior to any examination, the Veteran's claims folder should be 
updated with any pertinent outstanding VA and private treatment 
records.  See 38 U.S.C.A. 
§ 1502(b); 38 C.F.R. § 3.351(b), (c). 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO/AMC 
should obtain any outstanding pertinent 
treatment records and associate them with the 
claims folder.  In particular, the RO/AMC 
should obtain and associate VA treatment 
records since April 2007.  

2.  The AMC should take the appropriate steps 
to arrange for a VA examination with an 
individual with the expertise to determine if 
the Veteran has a permanent need for regular 
aid and attendance or is housebound due to 
her service-connected disabilities.  The 
examiner should review the Veteran's claims 
file and medical records and determine the 
nature, extent, severity, and manifestations 
of the Veteran's service-connected 
disabilities.  The examiner is requested to 
render an opinion as to whether the Veteran's 
service-connected disabilities result in 
physical or mental impairment that render her 
so helpless as to require the regular aid and 
attendance of another person or render her 
permanently housebound by reason of service-
connected disabilities. 

The examiner is requested to consider each 
existing condition and its impact on the 
Veteran's ability to perform acts of daily 
living, including keeping herself clean and 
presentable, feeding, dressing and undressing 
herself, attending to her needs of nature, 
and incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards or 
dangers incident to her daily environment.  

The examiner should provide a rationale for 
any medical opinion expressed.  If he or she 
is unable to provide an opinion without 
resorting to mere speculation, then he or she 
should state why. 

3.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a review to 
verify that all requested opinions have been 
offered.  If information is deemed lacking, 
the AMC/RO should refer the report to the VA 
examiner for corrections or additions.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient 
detail, it is incumbent upon the rating board 
to return the examination report as 
inadequate for evaluation purposes.).

4.  After all appropriate development has 
been accomplished, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the Veteran's claim. If the 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the case 
(SSOC) and given an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


